In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0775V
                                       Filed: May 7, 2019
                                         UNPUBLISHED


    SCOTT KELBICK,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH                                       Shoulder Injury Related to Vaccine
    AND HUMAN SERVICES,                                       Administration (SIRVA)

                         Respondent.


Kristina E. Grigorian, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On May 31, 2018, Scott Kelbick (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine he received
on October 2, 2017. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On May 6, 2019, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent states that “DICP concludes that petitioner’s medical course is

1
 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.

                                                      1
consistent with a shoulder injury related to vaccine administration SIRVA as defined by
the Vaccine Injury Table and corresponding Qualifications and Aids to Interpretation.
Specifically, petitioner had no pre-vaccination history of pain, inflammation, or
dysfunction of his left shoulder; pain occurred within 48 hours after receipt of an
intramuscular vaccination; pain and reduced range of motion was limited to the shoulder
where the vaccine was administered; and, no other condition or abnormality, such as
brachial neuritis, has been identified to explain petitioner’s shoulder pain.” Id. at 5-6.
Respondent further agrees that petitioner suffered the residual effects of his condition
for more than six months. Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2